

THIRD AMENDMENT TO WAREHOUSING
CREDIT AND SECURITY AGREEMENT
 
This Third Amendment to Warehousing Credit and Security Agreement (this
"Amendment"), is entered into effective as of the 27th day of December, 2007 by
and among CENTERLINE MORTGAGE CAPITAL INC., a Delaware corporation and
CENTERLINE MORTGAGE PARTNERS INC., a Delaware corporation (individually and
collectively, the "Borrower"), the lenders party to the Credit Agreement, as
defined hereafter (individually, a "Lender" and collectively, the "Lenders"),
and BANK OF AMERICA, N.A. (“BofA”, and as successor to Citicorp USA, Inc.
(“CUSA”) as agent for the Lenders, "Agent").
 
Section 1.      Recitals.  Borrower, Agent, and Lenders are parties to that
certain Warehousing Credit and Security Agreement dated May 31, 2007 (as amended
from time to time, the "Credit Agreement") for the purposes and consideration
therein expressed.  Pursuant to the Assignment and Acceptance of even date
herewith (the “Assignment”), CUSA has assigned all of its rights and obligations
as a Lender and as agent for the Lenders under the Credit Agreement, the other
Loan Documents, the Collateral Documents, the Custodial Agreement and any other
documents or instruments delivered pursuant to the foregoing documents and
agreements (collectively, the “Credit Documents”) to BofA.  The Borrower and the
Lenders desire to acknowledge such assignment, and the Borrower, the Lenders and
the Agent desire to make certain amendments to the Credit Agreement and the
other Credit Documents as more particularly set forth herein.  Therefore, the
Borrower, Agent, and the Lenders hereby agree as follows, intending to be
legally bound:
 
Section 2.      Definitions and References.  Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms in the Credit
Agreement shall have the same meanings whenever used in this Amendment.
 
Section 3.               Amendments Regarding Bank of America, N.A.  The Credit
Agreement is hereby amended, as follows:
 
(a)            The definition of Agent in Section 1.1 of the Credit Agreement is
hereby replaced in its entirety with the following:
 
“‘Agent’ means, at any time, Bank of America, N.A., or its successors acting as
agent for Lenders under the Loan Documents.”


(b)            Section 9 to the Credit Agreement is hereby amended by replacing
the references to CUSA as agent and a Lender with the following:
 
“If to Bank of America, N.A.,
as Agent:
Bank of America, N.A.
Attn.: John F. Simon, Senior Vice President
One Federal Street
MA5-503-04-16
Boston, MA 02110
Fax No.: 617-346-4670

Page 1

--------------------------------------------------------------------------------



E-mail: john.f.simon@bankofamerica.com
with a copy to:
Nutter, McClennen & Fish, LLP
Attn.: Philip R. Rosenblatt, Esq.
155 Seaport Boulevard
Boston, MA 02210
Fax No.: 617-310-9806
E-mail: prosenblatt@nutter.com


If to Bank of America, N.A.,
as Lender:
Bank of America, N.A.
Attn.: John F. Simon, Senior Vice President
One Federal Street
MA5-503-04-16
Boston, MA 02110
Fax No.: 617-346-4670
E-mail: john.f.simon@bankofamerica.com
with a copy to:
Nutter, McClennen & Fish, LLP
Attn.: Philip R. Rosenblatt, Esq.
155 Seaport Boulevard
Boston, MA 02210
Fax No.: 617-310-9806
E-mail: prosenblatt@nutter.com”


(c)            Schedule 1 to the Credit Agreement is deleted in its entirety and
Schedule 1 to this Amendment is given in substitution and replacement thereof.
 
(d)            All references to Citicorp USA, Inc., as a Lender, as agent for
the Lenders or otherwise, in any of the Credit Documents are hereby deleted and
replaced with a reference to Bank of America, N.A.
 
Section 4.                Amendments Regarding Unused Fee.  The Credit Agreement
is hereby amended, as follows:


(a)            The Credit Agreement is hereby amended by adding the following as
new Section 2.12 of the Credit Agreement:
 
“Section 2.12  Unused Fee.  The Borrower shall pay to the Agent, for the pro
rata benefit of the Lenders in accordance with their respective Commitment
Amounts, a fee (the “Unused Fee”) calculated as follows:
 
(a)            Each day prior to the Maturity Date that the “Daily Unused
Amount” (as defined below) equals or exceeds 50% of the Commitment then in
effect, the Unused Fee will accrue at the rate of 0.0625% per annum (based on a
360 day year) times the Adjusted Daily Unused Amount.
 

Page 2

--------------------------------------------------------------------------------



(b)            The Unused Fee as calculated under this Section for each day
shall be payable monthly in arrears on the first Business Day of each month (or
part thereof) for the immediately preceding month commencing on the first such
date following the date hereof, with a final payment on the Maturity Date.
 
(c)            For purposes of this Section, the “Daily Unused Amount” shall
mean (i) the Commitment then in effect, minus (ii) the aggregate principal
balance of outstanding Advances, determined on a daily basis.
 
(d)            For purposes of this Section, the “Adjusted Daily Unused Amount”
shall mean (i) 50% of the Commitment then in effect, minus (ii) the aggregate
principal balance of outstanding Advances, determined on a daily basis.
 
(b)           Section 1.1 of the Credit Agreement is hereby amended to insert
the following therein, in appropriate alphabetical order:
 
“’Adjusted Daily Unused Amount’ has the meaning set forth in Section 2.12(d)
hereof.”
 
“’Daily Unused Amount’ has the meaning set forth in Section 2.12(c) hereof.”
 
“’Unused Fee’ has the meaning set forth in Section 2.12 hereof.”
 
Section 5.                Acknowledgments.
 
(a)            Bank of America, as Agent.  The Lenders and the Borrower hereby
acknowledge and agree that, pursuant to the Assignment, the Agent has accepted
the assignment of, and has assumed, CUSA’s Commitment Amount and CUSA’s rights
and obligations as agent, under the Credit Agreement.
 
(b)            Custodial Agreement.  The Agent, the Lenders, and the Borrower
hereby acknowledge and agree that the Agent can terminate the Custodial
Agreement at any time without the prior written consent of the Lenders or the
Borrower.  Following any such termination, the Agent will perform the duties of
the Collateral Custodian under the Custodial Agreement.
 
Section 6.                Representations and Other Agreements.  Borrower
represents and warrants that all of the representations and warranties contained
in the Credit Agreement and all instruments and documents executed pursuant
thereto or contemplated thereby are true and correct in all material  respects
on and as of this date (except to the extent of changes resulting from
transactions contemplated and permitted by the Credit Agreement and the other
Loan Documents and changes occurring in the ordinary course of business that
singly or in the aggregate are not materially adverse, and except to the extent
that such representations and warranties relate expressly to an earlier date).
 
Section 7.                Representations.  Except as otherwise specified
herein, the terms and provisions hereof shall in no manner impair, limit,
restrict or otherwise affect the Obligations of Borrower as evidenced by the
Loan Documents.  Borrower hereby acknowledges, agrees, and represents that (i)
Borrower is indebted to Lenders pursuant to the terms of the Credit Agreement
 

Page 3

--------------------------------------------------------------------------------



and the Notes, as modified hereby; (ii) the liens, security interests and
assignments created and evidenced by the Loan Documents are, respectively,
first, prior, valid and subsisting liens, security interests and assignments
against the Collateral and secure all indebtedness and obligations of Borrower
to Lenders under the Notes, the Credit Agreement, all other Loan Documents, as
modified herein; (iii) there are no claims or offsets against, or defenses or
counterclaims to, the terms or provisions of the Loan Documents, and the other
obligations created or evidenced by the Loan Documents; (iv) Borrower has no
claims, offsets, defenses or counterclaims arising from any of the Agent's or
Lenders' acts or omissions with respect to the Loan Documents, or the Agent's or
Lenders' performance under the Loan Documents; and (v) Borrower is not in
default and no event has occurred which, with the passage of time, giving of
notice, or both, would constitute a default by Borrower of Borrower’s
obligations under the terms and provisions of the Loan Documents.
 
Section 8.              Severability.  In the event any one or more provisions
contained in the Credit Agreement or this Amendment should be held to be
invalid, illegal or unenforceable in any respect, the validity, enforceability
and legality of the remaining provisions contained herein and therein shall not
be affected in any way or impaired thereby and shall be enforceable in
accordance with their respective terms.
 
Section 9.               Ratification of Agreements.
 
(a)           Except as amended hereby, Borrower ratifies and confirms that the
Credit Agreement, the Notes, and all other Loan Documents are and remain in full
force and effect in accordance with their respective terms and that all
Collateral is unimpaired by this Amendment and secures the payment and
performance of all indebtedness and obligations of Borrower under the Notes, the
Credit Agreement, and all other Loan Documents, as modified hereby.
 
(b)           The undersigned officer of the Borrower executing this Amendment
represents and warrants that he has full power and authority to execute and
deliver this Amendment on behalf of the Borrower, that such execution and
delivery has been duly authorized by all necessary corporate action of Borrower,
and represents and warrants that the resolutions and affidavits previously
delivered to Agent, in connection with the execution and delivery of the Credit
Agreement, are and remain in full force and effect and have not been altered,
amended or repealed in anyway.
 
(c)           Any reference to the Credit Agreement in any Loan Document shall
be deemed to be references to the Credit Agreement as amended hereby.
 
Section 10.            No Waiver.  Borrower agrees that no Event of Default and
no Default has been waived or remedied by the execution of this Amendment by
Agent and Lenders, and any such Default or Event of Default heretofore arising
and currently continuing shall continue after the execution and delivery hereof.
 
Section 11.            Governing Law.  This Amendment shall be governed by and
construed in accordance with the laws of the State of New York and, to the
extent applicable, by federal law.
 
 
Section 12.            Counterparts and Gender.  This Amendment may be executed
in any number of counterparts and all of such counterparts taken together shall
be deemed to constitute
 

Page 4

--------------------------------------------------------------------------------



 
one and the same instrument.  Each gender used herein shall include and apply to
all genders, including the neuter.
 
 
Section 13.           NO ORAL AGREEMENTS.  THIS AMENDMENT, THE CREDIT AGREEMENT,
THE NOTES, AND THE OTHER LOAN DOCUMENTS, AS MODIFIED AND AMENDED HEREBY,
REPRESENT THE  FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
[SIGNATURE PAGES FOLLOW]
 


 

Page 5

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.
 
 

  BORROWER:           CENTERLINE MORTGAGE CAPITAL INC.,     a Delaware
corporation              
 
By:
/s/ Robert L. Levy     
Name:
Robert L. Levy
    Title:
Chief Executive Officer
 






  CENTERLINE MORTGAGE PARTNERS INC.,     a Delaware corporation              
 
By:
/s/ Robert L. Levy    
Name:
Robert L. Levy
    Title:
Chief Executive Officer
 

 
 
 
 
 

Signature Page to Third Amendment

--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as Agent              
 
By:
/s/ Andrew B. Rosen    
Name:
Andrew B. Rosen
    Title:
Senior Vice President
 



 

BANK OF AMERICA, N.A., as a Lender              
 
By:
/s/ Andrew B. Rosen    
Name:
Andrew B. Rosen
    Title:
Senior Vice President
 

 


 
 

Signature Page to Third Amendment

--------------------------------------------------------------------------------


 
 

SUNTRUST BANK,     a Georgia banking corporation, as a Lender              
 
By:
/s/ Paul V. Woodworth    
Name:
Paul V. Woodworth
    Title:
Senior Vice President
 



 
 
 


 


 

Signature Page to Third Amendment

--------------------------------------------------------------------------------


 
 

WACHOVIA BANK, N.A.,     a national banking association., as a Lender          
   
 
By:
/s/ Filomena R. Cerqueira     
Name:
Filomena R. Cerqueira 
    Title:
Vice President
 


 
 
 

Signature Page to Third Amendment

--------------------------------------------------------------------------------



Schedule 1 – Lenders and Commitments
 
Lender
Commitment Amount
Commitment Percentage
Bank of America, N.A.
$70,000,000
46.666667%
SunTrust Bank
$50,000,000
33.333333%
Wachovia Bank, N.A.
$30,000,000
20%



 
 
 
 
 
 
 
 


 

--------------------------------------------------------------------------------
